Justice RIVERA-SOTO,
dissenting.
Reversing a judgment of the Appellate Division that bound defendant to a plea agreement he entered into more than a decade ago, the majority asserts that “there was sufficient credible evidence for the trial court to conclude that defendant was misinformed by counsel and that defendant would not have pled guilty if he had received accurate information that his plea would result in deportation.” Ante at 131-32, 975 A.2d at 419-20. Because that conclusion is factually, legally and jurisprudentially unsound, I dissent.
I.
Between April and June 1997—over twelve years ago—defendant José Nuñez-Valdéz, then thirty-six years old, repeatedly sexually assaulted his neighbor, a seventeen-year-old girl. Defendant was arrested and charged with second-degree attempted *145sexual assault, in violation of N.J.S.A. 2C:5-1 and 2C:14-2(c), and fourth-degree criminal sexual contact, in violation of N.J.S.A. 2C:14-3(b) and 2C:14—2(c)(1). Defendant waived prosecution by indictment and, on June 10, 1998—over eleven years ago—defendant entered a guilty plea to an accusation charging him with fourth-degree criminal sexual contact, in violation of N.J.S.A. 2C:14-8(b).1 Specifically, the accusation charged that defendant committed—and defendant admitted under oath to committing— an act of criminal sexual contact “by intentionally touching the intimate parts of [his seventeen-year-old victim] either directly or through the clothing for the purpose of degrading or humiliating the victim or sexually arousing or gratifying [himself] through the use of force or coercion!.]” See also N.J.S.A. 2C:14-1 (d) (defining “sexual contact”).
As part of that plea hearing, defendant, with the assistance of his counsel, Troy A. Archie, Esq.,5 and a court interpreter, com*146pleted a three-page plea form and, given the nature of the charge to which defendant pled, two supplemental “Megan’s Law” forms, one of which was printed in both English and Spanish. See N.J.S.A. 2C:7-1 to -21 (providing for system of registration and community notification for sex offenders and offenders who commit other predatory acts against children). Question no. 17 of the plea form specifically asked: “Do you understand that if you are not a United States citizen or national, you may be deported by virtue of your plea of guilty?” Defendant circled “yes” as his answer. In response to question no. 23—“Are you satisfied with the advice you have received from your lawyer?”—defendant also circled “yes” as his answer. In response to the final question on the plea form—question no. 24: “Do you have any questions concerning this plea?”—defendant circled “no.” Defendant signed each page of the plea form and presented it to the court.
During the plea hearing, Mr. Archie represented to the court that he “had an opportunity to go through the plea forms with [his] client” and that defendant has “initialed the first two and signed the last page, indicating the truthfulness of the information provided.’’ (emphasis supplied). He noted that defendant “also signed the applicable waiver of indictment forms and the Megan’s Law forms.” Mr. Archie then “presented defendant] to the Court for questioning.”
After defendant was placed under oath and the presence of an interpreter was noted on the record, the following colloquy occurred between the trial court and the defendant:
THE COURT: Mr. Nuñez, I understand that you’re going to be pleading guilty, is that true?
DEPENDANT: Yes.
*147THE COURT: You have been represented in this matter by Troy Archie. Have you been fully satisfied with the legal advice he has provided?
DEFENDANT: Yes.
THE COURT: Are you currently under the influence of any medication?
DEFENDANT: No.
THE COURT: Are you pleading guilty voluntarily and of your own free will?
DEFENDANT: Yes.
THE COURT: All right. You have on the table in front of you a three-page plea form setting oul the terms and conditions of the plea agreement. Is that your signature on the bottom of the third page?
DEFENDANT: Yes.
THE COURT: And are those your initials on the bottom of the other two pages?6
DEFENDANT: Yes.
THE COURT: At the time you signed the plea form, did you understand the questions>
DEFENDANT: Yes.
THE COURT: Were the answers that you gave there the truth?
DEFENDANT: Yes.
THE COURT: And you also have in front of you a supplemental plea form for certain sex offenses. Is that your signature on that document?
DEFENDANT: Yes.
THE COURT: And at the time you signed it, did you understand that there are special conditions that apply to people who plead guilty to sex offenses?
DEFENDANT: Yes.
[ (Emphasis supplied).!
Defendant’s plea was accepted. On July 31, 1998, defendant was sentenced; the record reflects that he was represented by Juan J. Gonzalez, Esq., “covering today for Troy Archie, the attorney of recordl.,]” and that an interpreter was “interpreting for Mr. Nunez.” At the outset, Mr. Gonzalez noted that defendant was neither a United States citizen nor national; counsel pointed out that defendant was a citizen of the Dominican Republic and that he was a resident alien in the United States. Mr. Gonzalez asked *148that defendant be sentenced pursuant to the terms of his plea agreement, and defendant waived his right of allocution at sentencing. As provided in the plea agreement, defendant was sentenced to a term of five years probation, subject to the conditions that (1) defendant register as a Megan’s Law offender, (2) defendant undergo a psychiatric evaluation and receive any prescribed treatment, (3) defendant have no contact with the victim, and (4) defendant pay certain applicable fines, penalties, assessments and fees. Defendant later was ordered to provide a blood sample for DNA analysis, as required by the DNA Database and Databank Act of 1994, as amended, N.J.S.A. 53:1-20.17 to - 20.37. Defendant never appealed his conviction or sentence.7
On January 26, 2000, the United States Immigration and Naturalization Service (now known as Immigration and Customs Enforcement, or “ICE”) commenced deportation proceedings against defendant based on his conviction. Those proceedings resulted in an order dated September 27, 2000 from the United States Immigration Court deporting defendant to his country of origin, the Dominican Republic. That order was affirmed by the federal Board of Immigration Appeals on August 2, 2002.
Facing certain deportation, defendant was left with only one avenue of possible relief: to attack the cause of the deportation order, his conviction for fourth-degree criminal sexual contact. On October 11, 2002, defendant challenged his conviction by filing a petition for post-conviction relief (PCR). In it he claimed that his defense counsel had misled him as to the immigration consequences of his guilty plea and that he would not have pled guilty had he known that the plea would result in his deportation. Defendant also claimed that his guilty plea lacked a sufficient factual basis, a claim that is utterly without merit and is belied by the plain words on the pages of the transcript of defendant’s guilty plea hearing.
*149Over a fourteen-month period, the PCR court conducted a four-day hearing on defendant’s PCR petition. On June 14, 2004, the PCR court received defendant’s testimony, which was consistent with the assertions made in his written PCR petition.8 In respect of his conversations with Mr. Smith, the defense counsel he originally retained, but who never appeared in court on defendant’s behalf, defendant, again through an interpreter, testified as follows:
Q. Did yon discuss with Mr. Smith anything about your immigration status?
A. Yes, and he told me that nothing like that was ever going to happen.
Q. Well, did you ask him about this criminal case and what it might mean for you as an immigrant?
A. Yes, and he told me that nothing was going to happen to me.
Recounting his discussions with Mr. Archie, who represented defendant at the guilty plea healing, defendant testified:
Q. Did you discuss with |Mr. Archie 1 anything about your immigration status?
A. Yes.
Q. And what did you talk about with that lawyer?
A. I asked him if immigration will play a part in this case if I pled guilty and he told me no, it would just be five years probation. That’s it.
Defendant conceded that his change of heart had nothing to do with any assertion of innocence, but only with the collateral consequences of his plea:
Q. Okay. Now, going back to the time that you pled guilty. If you had known that the result of pleading guilty would bo to be deported from the United States, if you had known that would be the result, would that have changed your decision to plead guilty?
A. Yes.
Q. . . If you had known you would be deported, would you have wanted to go to trial instead?
A. Yes. I would not have pled guilty.
*150Changing his emphasis, defendant then cast blame on everyone save himself in respect of knowledge of the immigration consequences of his guilty plea:
Q. Now, let me ask you about the guilty plea for just a moment.
Did anyone explain to you while you were in front of the judge that you would be deported if—because of the guilty plea? Did the judge tell you that?
A. No.
Q. Now, there was—do you remember filling out with your attorney a several page long form about your guilty plea?
A. No, I didn’t. The attorney filled it out by himself. That’s all.
Q. [Shoving defendant the executed plea form.] Do you see your name or initials on the bottom of the first page?
A. Yes. Yes.
Q. And on the second page?
A. Yes.
Q. And on the third page?
A. Yes.
Q. Did you sign that?
A. Yes.
Q. Now this form [indicating the executed plea form], is written in the English language. Is that right, Mr. Núñez?
A. Yes.
Q. Are you able to read this form?
A. No.
Q. Do you remember whether your attorney or anybody else translated the form for you?
A. No. There was a woman speaking, but I was never told anything about that.
Q. What do you mean about that?
A. Like telling me that something was going to happen or that. No, no.
Q. You mean with immigration?
A. Correct, no.
Defendant’s protestations of blame did not survive cross-examination when, being asked about his plea hearing and the execution of the plea form beforehand, he testified as follows:
Q. And [during the plea hearing] you had an interpreter in court translating for you again, right?
A. Yes.
*151Q. Was the interpreter who was in court the same person who is meeting with you and [Mr. Archie]?
A. Yes.
More to the point, defendant was forced to recognize his predicament: that, by his own admission, he had to be lying either during his sworn testimony at the plea hearing or during his testimony in the PCR hearing. Conveniently selecting the former and all the while consistently laying blame elsewhere, he testified that:
Q. Okay. So if I get this straight, everything that you said in court when you pied guilty was false?
A. Yes.
Q. And you recall you were under oath when you gave that testimony?
A. Yes.
Q. So you’re admitting that you lied under oath when you were in court the day you pled guilty?
A. Yes, because the attorney pressured me to do so.
On July l, 2005, the PCR court heard the testimony of defendant’s brother, Luis Nuñez-Valdéz, who testified as to the two conversations in which he participated. First, he explained his version of the conversation with Mr. Smith concerning the retention of Mr. Smith as counsel for defendant, and the conversation with Mr. Gonzalez, defendant’s sentencing counsel, that occurred immediately preceding the sentencing hearing. Defendant’s brother admitted that he was not a party to the conversation among defendant, Mr. Archie (defendant’s counsel at the plea hearing), and the interpreter dui’ing which the plea form was completed. Tellingly, that was the only conversation during which defendant claimed he was told there would be no immigration consequences to the plea deal, and also when defendant now claims he was “pressured” to plead guilty.
On July 25, 2005, the PCR court heard Mr. Archie’s testimony. Called as a witness by the State, Mr. Archie testified that he met with defendant immediately before the June 10, 1998 plea hearing-in the company of a court-appointed interpreter. Identifying defendant’s signature, the signature of the assistant prosecutor and his own signature on the plea form, Mr. Archie testified:
*152Q. Did you go over this form with Mr. Nuñez-Valdéz?
A. Yes, I did.
Q. Do you recall when it was you went over this fonn with him?
A. It would have been the date of the plea agreement, 6/10/98.
Q. Would that also be the date that you met Mr. Nuñez-Valdéz in court?
A. Yes.
Q. Okay. Now, in going over this form with Mr. Nuñez-Valdéz, how did you go over the form with him?
A. With the assistance of the interpreter, I read each line item, numbered item, and explained it to him and answered any questions he had.
Q. Okay. Now, the circled answers on there, who answered—who circled the answers on this plea form?
A. I circled the answers.
Q. Okay. And based on what did you circle these answers?
A. Based on the responses from Mr. Núñez.
The State then focused on the plea form questions concerning possible deportation consequences of a guilty plea:
Q. I’m going to direct your attention specifically to Question Number 17.
Did yon go over Question Number 17 with Mr. Nuñez-Valdéz?
A. Yes.
Q. And do you recall the nature of the conversation you had with Mr. Nuñez-Valdéz when you went over that with him?
A. I wouldn’t be able to say the nature of the conversation word-for-word, but we talked about deportation.
Q. Okay. Did he—do you remember if he asked you anything about deposition or immigration ?
A. I don’t specifically remember him being concerned about deportation.
Q. With regard to Question 17, though, did you read Question 17 to him?
A. Yes.
Q. And the answer that’s circled there, what was Hie basis for your circling that answer?
A. Based on his response that he understood the question.
[ (Emphasis supplied).]
Putting the lie to defendant’s assertion that his sole concern in respect of his guilty plea was his immigration status, Mr. Archie testified as follows:
Q. Okay. Now, when you went over this plea form with him in what appeared to be—rather, do you recall roughly what was the main gist of his concerns when you went over this with him?
A. The main gist of his concerns was incarceration.
*153Q. Okay. I)o you recall if he asked you about deportation or immigration?
A. No, I do not.
Q. Did - - now, when you say incarceration was the main gist of the conversation with him, do you recall if he asked you anything in jiarticular about incarceration?
A. I just remember he was concerned about whether or not he was going to jail.
Q. Did he ask you that during this going over the plea form with him?
A. Yes.
Q. Did he ask you that more than once?
A. Not only did he ask me, but the family members [who] were there with him.
On cross-examination, Mr. Archie explained that he had studied immigration law in law school and that, as of the date of defendant’s plea, he was well aware of the federal statutory provisions that trigger deportation when a particular species of felony has been committed. Addressing that topic squarely, Mr. Archie testified as follows:
Q. Now, what you haven’t told us, Mr. Archie, is what did you tell Mr. Núñez, if you can remember, about immigration and this case?
A. I’m pretty sure we talked about deportation based on the question that’s on there.
Q. But what I’m asking you, sir, is what did you tell him?
A. Word-for-word, I can’t remember exactly what I told him.
Q. But you’re pretty sure that you spoke about deportation.
A. Absolutely.
Q. And you don’t remember what it is you said, correct?
A. No.
Q. But doing the best you can sitting here today, best you can tell ns is that the topic of immigration and deportation was a part of your discussion, right?
A. Yes.
Turning to defendant’s primary focus—whether he would be incarcerated—Mr. Archie testified that:
Q. Well, you said that incarceration was of concern to Mr. Núñez. Is that right?
A. Yes.
Q. You don’t remember whether Community Supervision for Life was a concern to him? You don’t remember one way or the other?
A. No. What I do remember is as long as he wasn’t going to jail, he was satisfied.
*154On redirect examination, Mr. Archie returned to the question of whether defendant had been advised of the immigration consequences of his guilty plea:
Q. Now, do you recall on deportation what advice, if any, you gave him?
A. I told him it’s a possibility that he would be deported.
Q. Okay. Do you recall why you may have told him that?
A. Well, basically, it’s on the form, one, and it’s a sexual assault case, so there’s a chance that you mil be deported. It doesn’t mean that you are guaranteed to be deported.
On recross-examination, that point was explored even further:
Q. And in terms of telling Mr. Núñez, you tell us today, that possibly he could be deported, do you remember the exact words that you used?
A. There’s a possibility that you may be deported.
Q. Now, when I was asking you questions 10 minutes ago, you didn’t remember what words you used, but now you’re telling us that you told him it was a possibility he would be deported?
A. I can’t tell you that’s word-for-word, but I know that’s the general conversation.
Q. Do you remember him raising any questions about what you meant by that?
A. I remember his main concern was whether or not he was going to jail.
Q. But my question is did he say to you what do you mean a possibility? Strong possibility? Weak possibility? Possible possibility? Do you remember him saying anything or don’t you?
A. No, I don’t remember him going into that.
Q. And, so, you didn’t define it any further, correct? Am I right?
A. Not that I can recall.
The PCR court then heard argument on August 1, 2005 9 and, on November 7, 2005, it issued its decision granting defendant’s petition. Crediting, in part, defendant’s testimony, the PCR court noted that, “given the defendant’s naivet[é], this court finds that when the defendant expressed concern to his attorneys about immigration problems, he was actually expressing concern about what might happen to him as a result of pleading guilty—including *155being deported—as a result of his resident alien status.” It stated that it was “not at all impressed with the defendant’s credibility given the totality of his testimony.” That said, the PCR court nevertheless found that “the defendant did express concerns about his legal status in this country as a result of pleading guilty and that his concern in this regard was expressed to both Attorney Smith and Attorney Archie.”
The PCR court incorrectly couched the issue before it, asserting that “Lbjecause the issue of his immigration status was material to the defendant’s decision to plead guilty, the outcome of this case turns on whether Attorneys Smith and Archie misinformed the defendant.” It reasoned that “[wjhen a defendant fails to raise immigration as an issue with his attorney in conjunction with a plea bargain, the defendant’s attorney has no independent obligation to raise the issue of immigration to his client because, in that situation, immigration is a collateral matter.” (citations omitted). It articulated that, in contrast, “[ijmmigration was not a collateral issue for this defendant; it was a central consideration in his decision to accept or reject the plea agreement.” In the PCR court’s view, “defendant believed that his immigration status would not be affected no matter how he responded on the plea form.” It concluded as follows:
Because llie immigration consequence resulting from pleading guilty to the charge against him was material to the defendant’s decision, and because the defendant’s attorneys misinformed him as to the immigration consequence of pleading guilty, and because the defendant reasonably relied on the misinformation provided by his attorneys in deciding to plead guilty, the defendant has met his burden and demonstrated by a preponderance of the evidence that his [June 10, 19981 guilty plea was not made knowingly, voluntarily or intelligently.
It therefore ordered that defendant’s guilty plea be vacated and the original warrant against him be reinstated.10
*156The State appealed, and the Appellate Division reversed. Rejecting the PCR court’s findings as “ ‘so wide of the mark [that] a mistake must have been made[,]’ ” (quoting State v. Johnson, 42 N.J. 146, 161, 199 A.2d 809 (1964)), the panel explained that
[its] concern with the PCR judge’s findings stems from (1) the lack of factual foundation for the judge’s conclusion that defendant’s primary concern was deportation and thus his unquestioned acceptance of the assertion that defendant would not have pled guilty if properly informed on the subject; (2) his selective and unexplained acceptance of testimony by defendant and his brother regarding their allegedly futile inquiries into the possibility of deportation, while declaring the remainder of the testimony by the two witnesses to be “totally incredible” and unreliable; (3) his rejection of testimony by Archie, while otherwise “highly regarded,” that he recalled discussing the subject of deportation with defendant and informing him of the possibility that such could occur; (4) his implicit determination that Archie was unfamiliar with controlling immigration law and misinformed defendant; and (o) the lack of any foundation for the conclusion that defendant’s affirmative response to question seventeen was of no import.
The Appellate Division could “find nothing in the record that would counteract Archie’s testimony that defendant’s concerns were primarily focused on whether he would serve a custodial sentence.” With reluctance, it reasoned that it “cannot accord the same weight as the judge did to defendant’s statement that he would not have pled guilty if accurately informed of the likelihood of deportation.”
Rightly discarding a number of the PCR court’s findings as lacking proper foundation in the record, the Appellate Division addressed the PCR court’s credibility determinations as follows:
An acceptance of the judge’s overall credibility determinations leads us to conclude that Archie, not defendant or his brother, was the more credible witness. *157The accuracy of that conclusion is borne out by a close reading of Archie’s testimony, which discloses Archie’s careful delineation of those facts that he recalled from defendant’s case, which he staled in some detail, and those that he did not. While it is true that seven years had intervened between Archie’s representation of defendant at the plea hearing and his testimony, Archie’s description of what took place stood unimpeached by testimony the POR judge viewed as credible. In that regard. Archie testified that, with the aid of an interpreter, he discussed question seventeen and its implications with defendant. To be sure, Archie did not state that deportation was the certainty that the PGR judge posited. Nonetheless, we do not find therein the misstatements that the. PGR judge perceived to exist, particularly in the absence of any evidence that deportation inevitably occurs upon conviction of a statutorily enumerated aggravated felony or evidence of a uniform lack of success in appealing from an order of deportation.
For those reasons, the panel concluded that “contrary to the PCR judge’s conclusion, we find that defendant failed to offer competent proof that he was misinformed of the consequences of his plea, State v. Nichols, 71 N.J. 358, 361, 365 A.2d 467 (1976), and thus that the plea was not given voluntarily, knowingly, and intelligently. State v. Taylor, 80 N.J. 353, 362, 403 A.2d 889 (1979); R. 3:9-2.” It thus ruled that, “|a]s a result, we do not find the manifest injustice to exist that defendant must demonstrate in order to vacate his plea, following sentencing. Taylor, supra, 80 N.J. at 362, 403 A.2d 889; R. 3:21-1.”
This appeal followed.
II.
According to the majority, “|t]his case essentially presents a claim of ineffective assistance of counsel based on defendant’s assertions that counsel provided misleading information on the consequences of a guilty plea.” Ante at 137-38, 975 A.2d at 436. In the majority’s view, State v. Bellamy, 178 N.J. 127, 835 A.2d 1231 (2003), provides the rule for decision. In Bellamy, the Court reaffirmed that, “[tjraditionally, the determination of whether defendant must be informed of certain consequences of his plea turns on whether those consequences are ‘direct or penal,’ in which case defendant must be informed, or ‘collateral,’ in which case defendant need not be informed.” Id. at 137, 835 A.2d 1231 *158(quoting State v. Heitzman, 209 N.J.Super. 617, 622, 508 A.2d 1161 (App.Div.1986), affd o.b., 107 N.J. 603, 527 A.2d 439 (1987)). However, after citing to that time-honored principle, Bellamy discarded it, claiming that “ ‘[i]t matters little if the consequences are called indirect or collateral when in fact their impact is devastating.’ ” Id. at 138, 835 A.2d 1231 (quoting Heitzman, supra, 107 N.J. at 606, 527 A.2d 439 (Wilentz, C.J., dissenting)).
Bellamy addressed a distinction without a difference. At issue in that case was whether a defendant pleading guilty to a qualifying offense should be informed of the potential for a later civil commitment under the Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-27.24 to -27.38. Id. at 131, 835 A.2d 1231. In that unique context, the Court adopted a hybrid approach: without declaring that the SVPA’s effect was either, on the one hand, “direct” or “penal,” or, on the other, “collateral,” the Court held that “fundamental fairness requires that prior to accepting a plea to a predicate offense, the trial court must inform a defendant of the possible consequences under the [SVPA].” Ibid. Thus, Bellamy’s “fundamental fairness” exception, by its own terms, is limited to those instances when the same sovereign imposes consequences arising from a guilty plea that “may be so severe that a defendant may be confined for the remainder of his or her life[.]” Id. at 139, 835 A.2d 1231. That said, Bellamy nevertheless “continue[d] to stress the necessity of determining whether a consequence is direct or penal when analyzing whether a defendant must be informed of a particular consequence.” Ibid.
That bedrock concept—that the benchmark for whether a defendant must be informed of consequences before pleading guilty remains as whether the consequence is “direct” or “penal”—was reaffirmed within two years of Bellamy. In State v. Johnson, 182 N.J. 232, 236, 864 A.2d 400 (2005), this Court again made clear that, “[although a court is not responsible for informing a defendant of all consequences flowing from a guilty plea, at a minimum the court must ensure that the defendant is made fully aware of those consequences that are ‘direct’ or ‘penal.’ ” (quoting State v. *159Heyward, 110 N.J. 113, 122, 539 A.2d 1203 (1988)). We explained that
[tlhe requirement that the court be satisfied in that respect serves several salutary ends. It, avoids having a defendant enter into a plea hampered by being “misinformed .. aa to a material element of a plea negotiation, which fhel has relied [on] in entering his plea.” State v. Nichols, 71 N.J. 358, 361, 365 A.2d 467 (1976). As a collateral matter, the entire criminal justice system’s interest in finality is advanced. Clarity as to the direct and penal consequences of a defendant’s guilty plea promotes the binding resolution of charges because it serves to ensure that a defendant’s “expectations Larel reasonably grounded in the terms of the plea bargain.” State v. Marzolf, 79 N.J. 167, 183, 398 A.2d 849 (1979).
[Id. at 236-37, 864 A.2d 400.]
In that context, it cannot be said that immigration consequences are “direct” or “penal” so as to justify the vacation of defendant’s guilty plea. The majority tacitly concedes that precise point when it “elect! s] to decide this case under our state constitution because we recognize that a federal remedy may depend on whether deportation is a penal or collateral consequence.” Ante at 139, 975 A.2d at 424. Traditional analysis requires that a consequence be deemed “direct” or “penal” before its materiality can ever be considered to impeach a guilty plea. That analysis would demand the conclusion that defendant’s belated claim is immaterial to his guilty plea. For that reason, the majority is forced to seek another, different avenue of relief: the claimed ineffective assistance of counsel based on the provision of alleged misinformation.
III.
Acknowledging that, under a traditional rubric defendant would be barred from relief, the majority shifts gears and announces instead that its “analysis does not depend on whether deportation is a penal consequence.” Ante at 139, 975 A.2d at 424. At bottom, the majority sidesteps “the distinction between collateral consequences and penal consequences.” Ante at 139-40 n. 2, 975 A.2d at 424 n. 2. According to the majority, “[rjather, the issue is whether it is ineffective assistance of counsel for counsel to provide misleading, material information that results in an un*160informed plea, and whether that occurred here.” Ante at 139-40, 975 A.2d at 424. The majority recognizes that “[f]or a defendant to establish a case of ineffective assistance of counsel, the defendant must show [ (1) ] that defense counsel’s performance was deficient, and [ (2) ] that there exists a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Ante at 138-39, 975 A.2d at 423-24 (citations, internal quotation marks, and editing marks omitted). That test is often referred to as the Strickland/Fritz test for ineffective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 2068, 80 L.Ed.2d 674, 698 (1984); State v. Fritz, 105 N.J. 42, 58, 519 A.2d 336 (1987). It is to an application of that test that one must now turn.
Applying the first prong of the Strickland/Fritz analysis, the majority focuses on whether counsel’s performance was deficient. See State v. Preciose, 129 N.J. 451, 460, 609 A.2d 1280 (1992). To define the level of proficiency required, the majority then detours through federal immigration law ultimately to conclude that the advice defendant claimed he was given—a claim roundly contradicted by at least one of the lawyers defendant claimed gave it to him—was wrong.11 Ignoring common sense, the majority exalts defendant’s testimony above that of all others solely because “La] reviewing court is required to affirm the findings of the trial court if they could reasonably have been reached on sufficient credible evidence in the record[,]” ante at 141-42, 975 A.2d at 425-26, and thus concludes that “the LPCR] court did not abuse its discretion *161in crediting defendant’s account that he received misleading or false information about immigration consequences.” Ante at 141— 42, 975 A.2d at 425-26. Because the majority further reasons that “there was sufficient credible evidence in the record to support the trial court’s findings!,]” it perforce concludes that “|i]t was error for the panel to disregard those factual findings and to make new findings.” Ante at 142-43, 975 A.2d at 426.
That is far from enough. As the majority readily notes, there is a second prong to the Strickland,/Fritz test, that is, the “prejudice prong.” Ante at 142, 975 A.2d at 426. In the majority’s view, defendant satisfied this part of the test simply by asserting that “he would not have pled guilty but for the inaccurate information from counsel concerning the deportation consequences of his plea.” Ante at 143, 975 A.2d at 426. Prejudice cannot be so easily demonstrated.
In the majority’s view, the simple assertion that “I-was-misled- and-1-would-not-have-pled-guilty-if-I-had-been-told-oí-a-eonsequence-of-my-plea-that-is-neither-direet-nor-penal” suffices to satisfy both prongs of the Strickland/Fritz analysis. If so, then that test lacks substance or meaning. We have explained “ ‘[tjhe first prong of the test is satisfied by a shoving that counsel’s acts or omissions fell outside the wide range of professionally competent assistance considered in light of all the circumstances of the case.’ ” State v. Allegro, 193 N.J. 352, 366, 939 A.2d 754 (2008) (quoting State v. Castagna, 187 N.J. 293, 314, 901 A.2d 363 (2006)). We also have stated that Strickland/Fritz’s “second prong is satisfied by a defendant’s showing that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at 367, 939 A.2d 754 (citations and internal quotation marks omitted). We have emphasized that Strickland,/Fritz’s “second prong—that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different—is an exacting standard: the error committed must be so serious as to undermine the court’s confidence in the jury’s verdict or the result *162reached.” Ibid. (citations, internal quotation marks, and editing marks omitted).
Gauged against that standard, it is disingenuous to credit in the least defendant’s self-serving recantation of his guilty plea. It is child’s play to acknowledge that defendant, in a last ditch effort to avoid the consequences of his own actions, needed to claim that his lawyers told him there would be no immigration consequences to his plea. As defendant now reasons, facing certain deportation, what other choice, shy of impugning his lawyers, the interpreters and the court, did he have? Yet, we need not fall prey to such maneuvei’ings. In measuring defendant’s credibility, one must take into account—which neither the PCR court nor the majority does—that this defendant has placed himself in the position where he must pick his poison: he must assert either that he perjured himself at the guilty plea hearing, or that he perjured himself at the PCR hearing. Neither result bodes well for his credibility.
In contrast, Mr. Archie—who the PCR court described as a lawyer who “has appeared before this court on numerous occasions and is held in high regard by this court as a person and for his work as a lawyer”—testified without qualification that he was aware of the immigration consequences of a guilty plea; that, in those now bygone pre-9/11 days, he “absolutely” discussed immigration consequences with defendant; and that he advised defendant that there was “a possibility that he would be deported.” More importantly, Mr. Archie testified unequivocally that “[t]he main gist of [defendant’s] concerns was incarceration^]” that what “he was concerned about [was] whether or not he was going to jail[;]” and that defendant did not raise any deportation concerns. In the battle of credibility, Mr. Archie—who truly has no interest in the outcome of defendant’s PCR application—wins unquestionably. Defendant has failed woefully to demonstrate either that his counsel’s performance was deficient or that such deficient performance caused defendant prejudice.
Aided by the clarity of hindsight, the relevant facts emerge without distortion. Defendant, with the assistance of his lawyer *163and an interpreter, reviewed the plea form and unequivocally confirmed his understanding that if he was not a United States citizen or national, he might be deported by virtue of his plea of guilty. Before the court, defendant, again aided by his counsel and an interpreter, testified under oath that he was pleading guilty because he was guilty, that he had reviewed the plea form and had signed it of his own free will, and that he was satisfied with his counsel’s performance. At sentencing, defendant, once more with his lawyer’s and an interpreter’s assistance, was present when his lawyer spread upon the record that defendant was neither a United States citizen nor national, but a resident alien from the Dominican Republic. It was only after he was ordered deported—more than four years after he already had accepted without protest or objection the terms of his plea—that defendant belatedly claims his plea was neither voluntary, nor knowing, nor intelligent. Just as his claim that his plea lacked foundation because he did not use force on his victim is belied by the plea transcript—where defendant plainly states that, yes indeed, he did use force in the sexual assault on his victim—so too defendant’s claim that he was misinformed of the immigration consequences of his plea is belied by the plea form and the testimony of Mr. Archie.
IV.
There is a separate, independent reason this Court should stay its hand. Shortly after argument in this matter, amicus the Attorney General of New Jersey brought “to the Court’s attention the recent grant of certiorari by the United States Supreme Court in Kentucky v. Padilla, 253 S.W.3d 482 (Ky.2008), cert. granted, - U.S.--[, 129 S.Ct. 1317, 173 L.Ed.2d 582] (Feb. 23, 2009).” That case raises the precise issue presented here: “If a criminal defense attorney falsely advises a non-citizen client that his plea of guilty will not result in deportation, can that misadviee constitute ineffective assistance of counsel under the Sixth Amendment?” Brief of Petitioner, at i. In that case, “[p]etitioner Jose *164Padilla, a longtime lawful permanent resident of the United States and U.S. Army veteran, pleaded guilty in 2002 to a state felony offense for marijuana drug trafficking.” Id. at 2. Padilla asserted that he pled guilty “on the advice of defense counsel that he did not need to worry about deportation because he had been in this country for so long.” Ibid. He complained that, “[i]n fact, the Kentucky drug trafficking offense is an ‘aggravated felony’ under federal law that effectively subjects Padilla to mandatory deportation.” Id. at 2-3. He explained that “[t]he Kentucky Supreme Court nonetheless denied Padilla’s motion to vacate his plea on the grounds of ineffective assistance of counsel[, holding] that advice on the ‘collateral consequence’ of deportation is outside the scope of the Sixth Amendment guarantee, and that neither failure to advise nor even affirmative misadvice about such consequences can give rise to a claim of ineffective assistance of counsel.” Id. at 3. He argues that “[t]he Kentucky rule has no basis in precedent or logic, and this Court should reject it.” Ibid.
With considerable understatement, amicus the Attorney General notes that “[t]he issues raised in Padilla are similar to those raised by the defendant in this ease, and the United States Supreme Court decision in Padilla may be relevant to the disposition in this matter.” In point of fact, the issues in Padilla are identical to those in this case. Furthermore, our standard for the ineffective assistance of counsel draws its genesis from and is identical to federal precedent, see Fritz, supra, 105 N.J. at 58, 519 A.2d 336 (adopting federal Strickland standard under state constitution and holding that “under Article I, paragraph 10 of the State Constitution a criminal defendant is entitled to the assistance of reasonably competent counsel, and that if counsel’s pei’formance has been so deficient as to create a reasonable probability that these deficiencies materially contributed to defendant’s conviction, the constitutional right will have been violated”). That conclusion has been reaffirmed time and time again, as even a small handful of our precedents conclusively shows. See State v. Echols, 199 N.J. 344, 357-58, 972 A.2d 1091, 1098 (2009) (stating that, in Fritz, “we addressed a criminal defendant’s constitutional right to the assistance of ‘reasonably competent counsel’ and adopted the *165standards for evaluating ineffective assistance of counsel claims established by the United States Supreme Court in Strickland,”); State v. Loftin, 191 N.J. 172, 197, 922 A.2d 1210 (2007) (“In determining whether any deficiencies in trial or appellate counsel’s representation have undermined a defendant’s constitutional right to counsel, we have generally relied on the standards enunciated in Strickland[.]”); State v. Di Frisco, 174 N.J. 195, 219, 804 A.2d 507 (2002) (stating that “[t]his Court adopted the Strickland, formulation in [Fritz/”); State v. Bey, 161 N.J. 233, 251, 736 A.2d 469 (1999) (stating that “[tjhe test for measuring the effectiveness of counsel ... is set forth in the opinions of the Supreme Court of the United States in Strickland ... and of this Court in [Fritz ]”); State v. Chew, 150 N.J. 30, 76, 695 A.2d 1301 (1997) (stating that “[i]n Fritz, we adopted the two-part test set forth in Strickland ”).
When, as here, we are confronted with an issue presently pending before the highest court of this land and where our jurisprudence draws its origins from and parallels that of the Supreme Court of the United States, judicial restraint of thought and prudence in action dictate that we stay our hand and await until that Court speaks. Then—once we are better informed— and only then should we act.
V.
There is something terribly amiss in upending an otherwise valid conviction concerning events that occurred over twelve years ago, resulting in a conviction and sentence imposed more than eleven years ago, later resulting in a deportation that occurred over five years ago, all in favor of one whose contempt for the legal processes he invokes is self-evident in his cavalier familiarity with the truth, his ready admission of perjury, and his failed attempts to reenter the country illegally, resulting in yet another detention. Furthermore, in the circumstances presented, there simply is no credible evidence supporting defendant’s claims. Thus, the PCR court’s judgment was flawed and should not be *166sustained. Similarly, the majority’s acceptance of that flawed judgment leads to an equally wrong result. Because the facts and the applicable law, as the Appellate Division aptly found, more than amply justify denying defendant relief, I dissent.12
For reversal and remandment—Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE and HOENS—6.
For affirmance—Justice RIVERA-SOTO—1.

 The relevant portion of the criminal sexual contact statute provides that "fa]n actor is guilty of criminal sexual contact if he commits an act of sexual contact with the victim under any oí the circumstances set forth in section 2C:14-2c. (1) through (4)[,]" N.J.S.A. 2C:14-3(b). The accusation contains handwritten interlineations to the effect that defendant also was charged with violating N.J.S.A. 2C:14-2(c)(1), a statute that prohibits sexual assaults. That statute piovides that "la]n actor is guilty of sexual assault if he commits an act of sexual penetration with another person [and] uses physical force or coercion, but the victim does not sustain severe physical injuryf.J” Ibid. Further, the term "sexual penetration” is statutorily defined as "vaginal intercourse, cunnilingus, fellatio or anal intercourse between persons or insertion of the hand, finger or object into the anus or vagina either by the actor or upon the actor's instruction. The depth of insertion shall not be relevant as to the question of commission of the crime!.[” N.J.S.A. 2C:14-t(c). Defendant's judgment of conviction also shows that defendant pled guilty to fourth-degree criminal sexual contact, in violation of N.J.S.A. "2C:14-3(b)/14-2c(1)L-l” Yet, sexual assault in violation of N.J.S.A. 2C:14-2(c)(1) is a crime of the second degree, and not a fourth-degree crime, and the plea colloquy supports the criminal sexual contact charge, and not the more serious sexual assault charge. The recoi d does not explain, and defendant does not complain about, this discrepancy.


 Defendant originally retained Aaron M. Smith, Esq. as his counsel. Mr. Smith never appeared in court on defendant's behalf and later was disbarred by *146consent. In re Smith, 170 N.J. 626, 790 A.2d 900 (2002). Defendant was represented at the plea hearing by Troy A. Archie, Esq.—Mr. Smith’s then law partner—and at the sentencing hearing by Juan J. Gonzalez, Esq., who was variously identified either as someone who rented space in the same suite of offices as Mr. Smith or as Mr. Archie's associate (the Smith & Archie law partnership having been disbanded by then).


 In fact, defendant signed each page of the plea form, including the spots which called only for his initials.


 A hand-written insert on the plea form provides that defendant "waives | the] right to appeal[.]”


 Immediately preceding argument in this appeal, defendant’s present counsel advised that defendant had been deported in 2004 -apparently some time after he testified at the PCR hearing—and that, as a result of defendant's most recent attempt to re-enter the country illegally, "he is now in custody, recently detained by federal authorities at a border entry point."


 The transcript of the August 1, 2005 argument was inexplicably lost. That day's proceedings were ordered reconstructed, as directed by a March 30, 2007 order from the Appellate Division, and a reconstruction hearing was held on May 25, 2007. The parties consented to the record reconstruction proposed by the PCR court in a letter dated May 11, 2007.


 As the majority correctly notes, ante at 143, 975 A.2d at 426 n. 3, the PCR court mistakenly reinstated only the warrant that charged defendant with three counts of fourth-degree criminal sexual contact, in violation of N.J.S.A. 2C: 14-3(b), which then gave rise to the single-count accusation to which defendant pled. Defendant also had been charged, in a separate warrant, with one count of second-degree attempted sexual assault, in violation of N.J.S.A. 2C:5-1 and *1562C:14-2(c), and fourth-degree criminal sexual contact, in violation of N.J.S.A. 2C:14-3(b). The charges in the second warrant were dismissed as part of defendant's plea agreement. Thus, even if defendant is permitted to withdraw his plea, the plea agreement on which it is based is nullified in full and all charges—including the dismissed charges—must be reinstated. See State v. Williams, 39 N.J. 471, 480-81, 189 A.2d 193, cert. denied, 374 U.S. 855, 83 S.Ct. 1924, 10 L.Ed.2d 1075 (1963) (holding that "[f]air dealing to society requires that once [a defendant] has been permitted to withdraw his plea, he should be placed in the same position with respect to the [dismissed charges] as he was before the plea was entered"); State v. Nichols, 71 N.J. 358, 361, 365 A.2d 467 (1976); State v. Rhein, 117 N.J.Super. 112, 118, 283 A.2d 759 (App.Div.1971).


 Although I am unwilling to enter the briar patch that is federal immigration law, suffice it to note that, unlike the majority's categorical conclusion that counsel's advice in respect of the immigration consequences of defendant’s plea was deficient, whether a state sexual offense constitutes an "aggravated felony" requiring deportation as a matter of course is, to say the least, an open question. See Singh v. Ashcroft, 383 F.3d 144 (3d Cir.2004) (applying "formal categorical approach" of Taylor v. United States, 495 U.S. 575, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990) in determining whether state law crime satisfies federal immigration definition of "aggravated felony”). See also Nijhawan v. Holder, 557 U.S.-, 129 S.Ct. 2294, 174 L.Ed.2d 22 (2009) (discussing categorization of crimes under "aggravated felony" statute).


 The majority also adopts additions to question no. 17 on the plea form. Those additions are, to me, unnecessary. Simply alerting a defendant who is contemplating a guilty plea that there may be immigration consequences to a conviction—something that, ironically, is not done at all when a defendant chooses to go to trial and is convicted—suffices to place a defendant on notice. Piling on more and more to an already burdened form is a poor substitute for increased understanding.